EXHIBIT 99.1 Northern Oil and Gas, Inc. Announces 2013 Second Quarter Results WAYZATA, MINNESOTA — August 8, 2013 — Northern Oil and Gas, Inc. (NYSE MKT: NOG) today announced 2013 second quarter results of operations. 2 · Second quarter 2013 production of 991,563 barrels of oil equivalent (“Boe”), or 10,896 average Boe per day · Northern added 83 gross (5.7 net) wells to production during the second quarter of 2013 · As of June 30, 2013, Northern was participating in 218 gross (17.4 net) wells drilling or awaiting completion Northern’s Adjusted Net Income for the second quarter of 2013 was $14.6 million, or $0.23 per diluted share.Adjusted Net Income excludes the impact of unrealized mark-to-market gains and losses on derivative instruments.GAAP net income for the second quarter of 2013 was $25.0 million, or $0.39 per diluted share.Adjusted EBITDA for the second quarter of 2013 was $58.2 million. ACREAGE UPDATE As of June 30, 2013, Northern controlled approximately 182,400 net acres targeting the Williston Basin Bakken and Three Forks.During the second quarter of 2013, Northern acquired leasehold interests covering an aggregate of 4,476 net mineral acres at an average cost of $1,057 per net acre. As of June 30, 2013, approximately 61% of Northern’s total acreage position, and approximately 71% of Northern’s North Dakota acreage position, was developed, held by production or held by operations. DRILLING AND COMPLETIONS UPDATE During the second quarter of 2013, Northern participated in 83 gross (5.7 net) wells that were completed and placed into production.As a result, Northern’s producing wells totaled 1,438 gross (121.5 net) as of June 30, 2013.In addition to these wells, Northern was participating in 218 gross (17.4 net) wells drilling or awaiting completion at June 30, 2013. Subsequent to the end of the second quarter, through July 31, Northern has completed 62 gross (6.4 net) wells and spud 62 gross (5.7 net) wells.Northern was participating in 218 gross (16.7 net) wells drilling or awaiting completion at July 31, 2013. CAPITAL EXPENDITURES AND LIQUIDITY UPDATE During the second quarter of 2013, Northern incurred $93.5 million of capital expenditures on drilling and completion costs.Capital expenditures in the second quarter include a percentage of completion allocation for wells on the current drilling or awaiting completion list, which increased over the prior quarter.In addition, during the second quarter Northern incurred $4.2 million on acreage and related activities, and $3.8 million on other capital expenditure activities. During the second quarter, Northern issued an additional $200 million of 8.0% senior unsecured notes at a price of 105.25%, to yield 6.75%. The proceeds were used to repay the Company’s revolving credit facility and for other working capital requirements.At June 30, 2013, Northern had $400 million of undrawn, committed liquidity under its $750 million revolving credit facility and approximately $18.1 million in cash, resulting in liquidity of approximately $418 million. 1 REVISED PRODUCTION GUIDANCE FOR 2013 As a result of lower net well additions during the first half of 2013 (15.3 net), Northern is revising its 2013 full year estimates of net well additions and production.Northern now estimates that it will add approximately 36 net wells to production during the year and that 2013 full year production will be approximately 4.3 million barrels of oil equivalent. Northern estimates that weighted average drilling and completion costs will total approximately $9.1 million for the wells it added to production during the first six months of 2013.The weighted average AFE estimate for the wells in process as of June 30, 2013 is $8.8 million. HEDGING UPDATE Northern hedges portions of its expected production volumes to increase the predictability of its cash flow and to help maintain a strong financial position. The following table summarizes Northern’s oil derivative contracts as of June 30, 2013, by fiscal quarter: COSTLESS COLLARS SWAPS Contract Period Volume (Bbls) Weighted Average Floor/Ceiling Price (per Bbl) Volume (Bbls) Weighted Average Price (per Bbl) 2013: Q3 $
